Exhibit 10.3

LOGO [g188401ex2_3pg001.jpg]

 

DC6 EQUINIX IBX® SERVICE ORDER

Service price quotation for

Service Order Number

Service Order Date

Valid Until

Currency

TALEO CORPORATION

S-103965

May 16, 2011

July 19, 2011

USD

PREPARED BY:

CONWAY, MR. CHRISTOPHER

cconway@equinix.com

650-986015

Direct

Fax

PREPARED FOR:

Denis Brochu

dbrochu@taleo.com

+1 (418)5245665

Direct x1295

Fax

Unit Pricing Total

Service Description Qty (USD) Charges (USD)

NRC MRC NRC MRC

CAG10009 Premium Private Cage 1 0.00 36,000.00 0.00 36,000.00

CAB00134 Demarcation Rack 1 0.00 0.00 0.00 0.00

CAB10001 Cabinet-Eq-5 kVA 21 1,000.00 0.00 21,000.00 0.00

CAB10001 Cabinet-Eq-5 kVA 3 1,000.00 0.00 3,000.00 0.00

POW10045 208V AC Power 3P - Primary-30A 19 700.00 0.00 13,300.00 0.00

POW10009 208V AC Power - Primary-20A 12 350.00 0.00 4,200.00 0.00

POW10010 208V AC Power - Redundant-20A 12 350.00 0.00 4,200.00 0.00

POW10046 208V AC Power 3P - Redundant-30A 19 700.00 0.00 13,300.00 0.00

POW10006 120V AC Power - Primary-20A 1 350.00 0.00 350.00 0.00

CAB00265 Overhead suspended per 10-ft section - Installation Fee 18 800.00 0.00
14,400.00 0.00

POW00181 Power Capacity for Contracted Space 1 0.00 36,000.00 0.00 36,000.00

CAB10001 Cabinet-Eq-5 kVA 1 1,000.00 0.00 1,000.00 0.00

Maximum Power Draw (kVA) 156.00

Total Charges 74,750.00 72,000.00

GENERAL TERMS AND CONDITIONS

Order Introduction

This Service Order (“Order”) is between Equinix Operating Co., Inc. (Equinix,
Inc. if the Order is for Services delivered in Equinix’s Newark or Secaucus IBX
Centers) (in either case, “Equinix”) and the customer identified above
(“Customer”), who wishes to order the products or services listed above (each a
“Service”), each of which will be delivered at the IBX Center designated above.

This Order is governed by and incorporated by reference into the applicable
Master Service Agreement (“MSA”).

Service Term

This Order will have an Initial Service Term which will commence on the Billing
Commencement Date and will terminate at the end of the month in which the
Initial Service Term expires. For example, if the Billing Commencement Date is
March 5, 2008, and the Initial Service Term is two (2) years then the Order will
terminate on March 31, 2010.

For additional Services installed in the Cage, the service term will be
concurrent with the service term of this Order.

After the Initial Service Term, the service term will automatically renew for
additional service terms of one (1) year each, unless either Party provides
written termination notification to the other Party at least ninety (90) days
prior to the end of the then-current service term, in which event this Order
will terminate at the end of then-current service term.

Notwithstanding anything in this Order or the MSA to the contrary, if the MSA
has a date-certain expiration date or if either Party notifies the other that it
intends not to renew the MSA pursuant to the terms thereto, then this Order will
remain in effect after the MSA terminates and all of the terms and conditions of
the MSA (including all limitation of liability and indemnification provisions)
will continue to apply to this Order and all Services until this Order expires
or terminates at the end of the then-current service term.

Pricing and Billing

All invoices will be paid in U.S. Dollars.

For purposes of this Order, the Private Cage MRC (“Cage MRC”) and the Power
Capacity for Contracted Space MRC (“Power MRC”) shall be as follows:

Period 1 shall begin on June 1, 2011 and end on May 31, 2012. During Period 1,
Customer shall pay the Cage MRC of Thirty-Six Thousand Dollars ($36,000) and the
Power MRC for 156 kVA of Thirty-Six Thousand Dollars ($36,000), for the Total
Charges MRC of Seventy-Two Thousand Dollars ($72,000).

Period 2 shall begin on June 1, 2012 and end on May 31, 2013. During Period 2,
Customer shall pay the Cage MRC of Fifty-Five Thousand

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

EQUINIX

Page 1 of 3

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg002.jpg]

 

DC6 EQUINIX IBX® SERVICE ORDER

Service price quotation for

Service Order Number

Service Order Date

Valid Until

Currency

TALEO CORPORATION

S-103965

May 16, 2011

July 19, 2011

USD

PREPARED BY:

CONWAY, MR. CHRISTOPHER

cconway@equinix.com

650-986015

Direct

Fax

PREPARED FOR:

Denis Brochu

dbrochu@taleo.com

+1 (418)5245665

Direct x1295

Fax

Eight Hundred Dollars ($55,800) and the Power MRC for 228 kVA of Fifty-Five
Thousand Eight Hundred Dollars ($55,800), for the Total Charges MRC of One
Hundred Eleven Thousand Six Hundred Dollars ($111,600) (“Period 2 Total Charges
MRC”).

Period 3 shall begin on June 1, 2013 and end on the last day of the Initial
Service Term. During Period 3, Customer shall pay the Cage MRC of Seventy-Five
Thousand Six Hundred Dollars ($75,600) and the Power MRC for 300 kVA of
Seventy-Five Thousand Six Hundred Dollars ($75,600), for the Total Charges MRC
of One Hundred Fifty-One Thousand Two Hundred Dollars ($151,200) (“Period 3
Total Charges MRC”).

If Customer’s actual installed power in the Cage exceeds 156 kVA at any time
prior to the beginning of Period 2, Customer shall pay the Period 2 Total
Charges MRC from the beginning of the billing period in which Customer’s actual
installed power in the Cage exceeds 156 kVA through the end of Period 1.

If Customer’s actual installed power in the Cage exceeds 228 kVA at any time
prior to the beginning of Period 3, Customer shall pay the Period 3 Total
Charges MRC from the beginning of the billing period in which Customer’s actual
installed power in the Cage exceeds 228 kVA through the end of Period 2.

Notwithstanding anything in this Order or the MSA to the contrary, after the
first twelve months of the Initial Service Term, Equinix may change the Service
Fees for all Services except power Services at a rate not to exceed five percent
(5%) per year.

Notwithstanding anything in this Order or the MSA to the contrary, after the
first twelve months of the Initial Service Term, Equinix may change the Service
Fees for power Services at a rate not to exceed five percent (5%) per year
unless Equinix’s direct electrical supply costs increases by more than five
percent (5%) per year, in which case Equinix may increase the Service Fees by
such increased cost. Additionally, if the rate of such increased cost for power
Services is greater than ten percent (10%), Equinix will provide Customer with
written documentation of such increased cost.

Customer shall pay Equinix such increased rates pursuant to this Order and the
MSA throughout the Term, including renewal periods.

Any additional Service(s) ordered by Customer on a subsequent order that is not
specifically listed above, shall be subject to the then-current rate for such
Service, and shall be subject to the automatic price increase set forth herein.

Prices shown above do not include any applicable taxes which are the
responsibility of the Customer.

Unless otherwise specified in the MSA, if Customer wishes to dispute any charge
billed to Customer by Equinix (a “Disputed Amount”), Customer must submit a good
faith claim regarding the Disputed Amount with documentation as may reasonably
be required to support the claim within ninety (90) days of receipt of the
initial invoice sent by Equinix regarding the Disputed Amount. If Customer does
not submit a documented claim within ninety (90) days of receipt of the initial
invoice sent by Equinix regarding such Disputed Amount, notwithstanding anything
in this Order to the contrary, Customer waives all rights to dispute the
Disputed Amount and Customer waives all rights to file a claim thereafter of any
kind relating to such Disputed Amount (and Customer also waives all rights to
otherwise claim that it does not owe such Disputed Amount or to seek any
set-offs or reimbursements or other amounts of any kind based upon or relating
to such Disputed Amount). If the MSA includes a provision that specifically
describes the processes relating to Customer’s ability to dispute billed
charges, then this paragraph will be of no force and effect.

In addition, the “Confidentiality Provisions” contained in Exhibit A to the MSA
and the “Minimum Taleo Customer Data Security Standards Definition” contained in
Exhibit D to the MSA will apply to the provision of Services under this Order.

Power Limitations

Customer may not draw more than the kVA or kW amount listed above (“Power Cap”)
in the Cage. If the power draw exceeds the Power Cap, Equinix will provide
written notification to Customer and Customer must reduce the power draw to the
Power Cap within 72 hours. If Customer does not resolve the situation with a
mutually agreeable plan, Equinix may suspend Customer’s power until the
aggregate rated capacity of all power circuits equal the Power Cap.

Definitions

Billing Commencement Date: June 1, 2011

Cage: The cage in the IBX Center in which the Services are delivered by Equinix.
If the cage is a shared cage, “Cage” will refer to the cabinets in the shared
cage that are licensed by Customer.

Expected Delivery Date: The date Equinix expects to deliver the Services to
Customer as determined by Equinix upon the booking of this Order by Equinix.

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

EQUINIX

Page 2 of 3

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg003.jpg]

 

DC6 EQUINIX IBX® SERVICE ORDER

Service price quotation for

Service Order Number

Service Order Date

Valid Until

Currency

TALEO CORPORATION

S-103965

May 16, 2011

July 19, 2011

USD

PREPARED BY:

CONWAY, MR. CHRISTOPHER

cconway@equinix. com

650-986015

Direct

Fax

PREPARED FOR:

Denis Brochu

dbrochu@taleo.com

+1 (418)5245665

Direct x1295

Fax

Initial Service Term: Sixty (60) months.

MRC: Monthly recurring charges.

MSA: Master Service Agreement dated 14 April 2006 and its Exhibits and
Amendments, if any.

NRC: Non-recurring charges.

Order Effective Date: The date the Order is signed by both parties.

Conclusion

Please sign and return all referenced exhibits, addenda and/or policy documents
with this order. Failure to do so may result in a delay in processing.

Return Order Info

Digital signatures are not acceptable. Please sign and return all referenced
exhibits, addenda and/or policy documents with this order. Failure to do so may
result in a delay in processing.

Sending Instructions:

1) Fax a signed copy of this Order to (650) 618-1857, or

2) Email to incomingdocs@equinix.com

(if file size is larger than 10mb, please separate multiple documents or zip
file).

Order_V5_ASK_052011

TALEO CORPORATION

Signature: Josh Faddis (May 23, 2011)

Email: jfaddis@taleo.com

Title: SVP & General Counsel

Company: Taleo

Date: e-mail Address:

May 23, 2011

EQUINIX

Signature:

Email: incomingdocs@equinix.com

Title: Heidi B. Caparro

Senior Customer Contracts Manager

Company:

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

EQUINIX

Page 3 of 3

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg004.jpg]

 

Exhibit D to MSA between Equinix-US and Taleo Corporation

Minimum Taleo Customer Data Security Standards Definition

Equinix Operating Co., Inc., will ensure that it and its employees, contractors,
suppliers, and to the extent they are working under the direction of Equinix any
other Equinix business partners and their employees that enter an Equinix
facility that contains Taleo’s equipment (collectively “You” or “Equinix”) will
not access, process or store Taleo’s Customer Data (as defined herein).
Likewise, Taleo will ensure it does not direct or authorize Equinix to access,
process or store Taleo’s Customer Data. If Equinix does access, process or store
Taleo’s Customer Data, then after notice from Taleo, Equinix will comply with
the requirements set forth in this Minimum Taleo Customer Data Security Standard
Definition (“Standards”) with respect to any such information. “Taleo Customer
Data” is defined as any data that any customer or other user (referenced in this
Exhibit as “Taleo Customer”) uploads into Taleo’s equipment within an Equinix
facility This obligation is, in addition, not in lieu of, any other contractual
obligations and applicable laws applicable with respect to Taleo Customer Data.
For the avoidance of doubt, the mere placement of materials or equipment
containing Taleo Customer Data at Your IBX Centers does not constitute
accessing, processing or storing of such Taleo Customer Data by You .

1. Customer Controls Data. You may not access, collect, store, retain, transfer,
use or otherwise process in any manner any Taleo Customer Data, except as
directed by authorized personnel of Taleo Corporation (“Taleo”) in writing and
Taleo agrees not to direct or authorize Equinix to do so. Without limiting the
generality of the foregoing, You may not make Taleo Customer Data accessible to
any subcontractors or relocate Taleo Customer Data to new locations, except as
set forth in written agreements with, or written instructions from Taleo.

2. Access to Licensed Space. Equinix will not access, process or store the Taleo
Customer Data residing within Taleo’s equipment, but will comply with Equinix’s
security processes related to physical access to Taleo’s Licensed Space, which
shall be consistent with current industry standards and reasonable under the
circumstances. .

3. Comply with Approved Policies. Notwithstanding the foregoing, if Taleo
directs Equinix to access, process or stores Taleo Customer Data and Equinix
agrees in writing to do so, Equinix will comply with Taleo’s Information
Security Policy with regard to Taleo Customer Data clearly posted or provided to
You in writing and/or Your own information security policy with regard to Taleo
Customer Data posted or approved in writing by Taleo. You have to comply with
the approved version of Your own security policy(ies), refrain from making any
changes that reduce the level of security, and provide 30 days prior written
notice to Taleo of any proposed changes to Your own applicable security policy
and obtain Taleo’s written approval before implementation of any changes to the
security policy which would adversely affect Taleo’s use of Your Services to
manage Taleo Customer Data. Notwithstanding the foregoing, except were Taleo
provides its written approval, Taleo may terminate the Services without
additional liability if Equinix changes its security policies to adversely
affect Taleo’s use of Equinix Services to manage Taleo Customer Data.

With respect to Equinix’s IBX Centers SV, CH3 and DC6 and any IBX Center used to
provide access to these facilities, Equinix has obtained SAS 70 II certification
(or equivalent, e.g. SSAE16) for the facilities specified in the title of this
document and shall use commercially reasonable efforts to maintain such
certification. You must comply with Your SAS 70 II (or equivalent) standards and
provide Taleo 30 days notice of any changes which would adversely affect Taleo’s
use of Your Services.

4. Cooperate with Compliance Obligations. Notwithstanding the foregoing, if
Taleo directs Equinix to access, process or store Taleo Customer Data, then
Equinix may terminate the Services or upon mutual agreement of the Parties,
Equinix must (a) execute and/or contractually agree with Taleo to comply to the
extent applicable to Your Services with model contracts, laws or industry
standards designed to protect Taleo Customer Data, including, without
limitation, the Standard Contractual Clauses approved by the European Commission
for data transfers from data controllers to data processors which is personal
data or sensitive personal data (as defined under applicable data protection
legislation), PCI Standards, HIPAA requirements for business associates, as well
as similar and other frameworks, or (b) allow Taleo to terminate without
liability certain or all Orders issued under the MSA to which this Exhibit is
attached if You are unable to comply with the requirements of paragraph 4(a)
above within ninety (90) days of receipt of Taleo’s written request by You,
subject to (i) a proportionate refund of any prepaid fees, and (ii) transition
or migration assistance as reasonably required and at time and materials rates
not exceeding Your then current rates for professional services offered to Your
customers.

Exhibit to 14 April 2006 MSA

Page 1 of 2

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg005.jpg]

 

Taleo represents and Equinix acknowledges that as between Taleo Corporation and
its affiliates inside the European Union Member States the Standard Contractual
Clauses (“SCC”) attached hereto and incorporated by reference is entered with
respect to the transfer of personal data of Taleo Customers. Taleo agrees it
will fulfill the obligations of exporter and importer as more fully described in
the attached SCC with respect to its use of the Equinix Services.

5. Submit to Audits. You must submit to reasonable data security and privacy
compliance annual audits (unless required more frequently by a data protection
regulatory authority or for a data subject access request) by Taleo and, at
Taleo’s written request and with Your consent (such consent not to be
unreasonably withheld, conditioned or delayed), by Taleo Customer, data subject,
or a data protection regulatory authority, to verify compliance with these
Standards, applicable law, and any other applicable contractual undertakings,
which govern Taleo Customer Data, provided such audits shall occur during
regular business hours; each party responsible for their own costs; and on a
mutually agreed upon date (which shall be no less than ten (10) business days
after written notice from Taleo), time, location and duration, IBX Auditors may
perform a confidential audit to verify that the IBX Centers comply with the
standards set forth in this Agreement, subject to reasonable postponement by
Equinix upon Equinix’s request, which postponement shall not exceed twenty (20)
business days. Taleo agrees that (i) such audits shall not adversely affect
other customers of Equinix or Equinix’s operation of the IBX Center; (ii) all
IBX Auditors (defined below) shall comply with Equinix’s Policies during such
audit; and (iii) Taleo shall ensure that any third party IBX Auditors treat all
of Equinix’s Confidential Information disclosed to such third party IBX Auditor
as a result of such audit in the same manner Taleo is required to treat such
Confidential Information. For purposes of this section, “IBX Auditor” shall mean
Taleo, Taleo Customer, or data subject, or any of their third-party auditors or
any regulatory examining authority having jurisdiction over Taleo, Taleo
Customer, or data subject that participates in an audit described in this
section.

Specifically, upon request from Taleo, Equinix shall provide to Taleo copies of
Equinix’s annual Type II SAS 70 (or equivalent) reports and certificates for the
purpose to determine the adequacy of Equinix’s systems, controls, security,
integrity, fees, and confidentiality. If there are any testing exceptions set
forth in the Type II SAS 70 (or equivalent) reports or issues preventing
sustained certification status, Equinix will provide Taleo with a written plan
of action, which shall include, at a minimum: (A) details of actions to be taken
by Equinix and/or its subcontractors to correct the testing exceptions or issues
and (B) target dates for successful correction of the testing exceptions and
issues, and (C) any subsequent reports or certification re-activation notices
addressing resolution of any testing exceptions and issues identified. Equinix
acknowledges and agrees that Taleo and its independent certified public
accountants shall have the right to interview Equinix’s audit personnel, at
Taleo’s expense, who did the actual audit work in the event that Taleo or its
independent certified public accountants require clarification on the report.
Equinix shall be responsible for its costs associated with SAS 70 Type II (or
equivalent) reports and certifications, correcting any testing exceptions or
issues identified and for the preparation of any other reports required to be
delivered under this provision. Taleo shall be responsible for its own costs
associated with audits conducted by it under this provision.

6. Notify Breaches. If You become aware of any unauthorized access to Taleo
Customer Data, You must immediately notify Taleo, consult and cooperate with
investigations and potentially required notices, and provide any information
reasonably requested by Taleo.

Acknowledged and agreed:

Equinix Operating Co., Inc.

Authorized Signature

Taleo Corporation Authorized Signature

Signature:

Email: incomingdocs@equinix.com

Heidi B. Caparro

Title: Senior Customer Contracts Manager

Company:

Signature: Josh Paddis (May 23, 2011)

May 23, 2011

Email: jfaddis@taleo.com

Title: SVP & General Counsel

Company: Taleo

Exhibit to 14 April 2006 MSA

Page 2 of 2

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2NDGMM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg006.jpg]

 

ATTACHMENT 4

Standard Contractual Clauses (processors)

For the purposes of Article 26(2) of Directive 95/46/EC for the transfer of
personal data to processors established in third countries which do not ensure
an adequate level of data protection

Name of the data exporting organisation:

Taleo (Europe) B.V. (a subsidiary of Taleo Corporation) and Taleo (UK) Limited,
Taleo (France) SAS, and other subsidiaries of Taleo Corporation located in EU
Member States; or

Clients of Taleo Corporation with operations in the EU Member States to whom
Taleo Corporation is under contract to perform services.

Address: Poortgebouw, Beech Avenue 54-80, 1119 PW Schiphol-Rijk, The Netherlands

Tel.: 925-452-3000; fax: 925-452-3027; e-mail: jfaddis@taleo.com

Other information needed to identify the organisation

Taleo (Europe) B.V. File No. 30175073 Taleo (UK) Limited Company No. 4881364

Taleo (France) SAS Registration No. Paris B 439 042 185 (2001B13854)

(the data exporter)

And

Name of the data importing organisation:

Taleo Corporation or its subsidiary Taleo (Canada), Inc., Taleo (Australia) Pty
Ltd and other subsidiaries located outside the EU Member States.

Address: Worldwide Headquarters: 4140 Dublin Blvd., Suite 400, Dublin, CA 94568

Tel.: 925-452-3000; fax: 925-452-3027; e-mail: jfaddis@taleo.com

Other information needed to identify the organisation:

Taleo Corporation Tax ID: 52-2190418

Taleo (Canada), Inc. Québec Enterprise Number (NEQ): 1148036180

Taleo (Australia) Pty Ltd ACN: 108 380 347

(the data importer)

each a “party”; together “the parties”,

HAVE AGREED on the following Contractual Clauses (the Clauses) in order to
adduce adequate safeguards with respect to the protection of privacy and
fundamental rights and freedoms of individuals for the transfer by the data
exporter to the data importer of the personal data specified in Appendix 1.

EN

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

1

Waiting for Signature

incomingdocs@equinix.com

EN

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg007.jpg]

 

Clause 1

Definitions

For the purposes of the Clauses:

(a) personal data’, ‘special categories of data’, ‘process/processing’,
‘controller’, ‘processor’, ‘data subject’ and ‘supervisory authority’ shall have
the same meaning as in Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995 on the protection of individuals with regard to the
processing of personal data and on the free movement of such data 1;

(b) ‘the data exporter’ means the controller who transfers the personal data;

(c) ‘the data importer’ means the processor who agrees to receive from the data
exporter personal data intended for processing on his behalf after the transfer
in accordance with his instructions and the terms of the Clauses and who is not
subject to a third country’s system ensuring adequate protection within the
meaning of Article 25(1) of Directive 95/46/EC;

(d) ‘the subprocessor’ means any processor engaged by the data importer or by
any other subprocessor of the data importer who agrees to receive from the data
importer or from any other subprocessor of the data importer personal data
exclusively intended for processing activities to be carried out on behalf of
the data exporter after the transfer in accordance with his instructions, the
terms of the Clauses and the terms of the written subcontract;

(e) ‘the applicable data protection law’ means the legislation protecting the
fundamental rights and freedoms of individuals and, in particular, their right
to privacy with respect to the processing of personal data applicable to a data
controller in the Member State in which the data exporter is established;

(f) ‘technical and organisational security measures’ means those measures aimed
at protecting personal data against accidental or unlawful destruction or
accidental loss, alteration, unauthorised disclosure or access, in particular
where the processing involves the transmission of data over a network, and
against all other unlawful forms of processing.

Clause 2

Details of the transfer

The details of the transfer and in particular the special categories of personal
data where applicable are specified in Appendix 1 which forms an integral part
of the Clauses.

1 Parties may reproduce definitions and meanings contained in Directive 95/46/EC
within this Clause if they considered it better for the contract to stand alone.

EN 2 EN

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg008.jpg]

 

Clause 3

Third-party beneficiary clause

1. The data subject can enforce against the data exporter this Clause, Clause
4(b) to (i), Clause 5(a) to (e), and (g) to (j), Clause 6(1) and (2), Clause 7,
Clause 8(2), and Clauses 9 to 12 as third-party beneficiary.

2. The data subject can enforce against the data importer this Clause, Clause
5(a) to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in
cases where the data exporter has factually disappeared or has ceased to exist
in law unless any successor entity has assumed the entire legal obligations of
the data exporter by contract or by operation of law, as a result of which it
takes on the rights and obligations of the data exporter, in which case the data
subject can enforce them against such entity.

3. The data subject can enforce against the subprocessor this Clause, Clause
5(a) to (e) and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in
cases where both the data exporter and the data importer have factually
disappeared or ceased to exist in law or have become insolvent, unless any
successor entity has assumed the entire legal obligations of the data exporter
by contract or by operation of law as a result of which it takes on the rights
and obligations of the data exporter, in which case the data subject can enforce
them against such entity. Such third-party liability of the subprocessor shall
be limited to its own processing operations under the Clauses. 4. The parties do
not object to a data subject being represented by an association or other body
if the data subject so expressly wishes and if permitted by national law.

Clause 4

Obligations of the data exporter

The data exporter agrees and warrants:

(a) that the processing, including the transfer itself, of the personal data has
been and will continue to be carried out in accordance with the relevant
provisions of the applicable data protection law (and, where applicable, has
been notified to the relevant authorities of the Member State where the data
exporter is established) and does not violate the relevant provisions of that
State;

(b) that it has instructed and throughout the duration of the personal data
processing services will instruct the data importer to process the personal data
transferred only on the data exporter’s behalf and in accordance with the
applicable data protection law and the Clauses;

(c) that the data importer will provide sufficient guarantees in respect of the
technical and organisational security measures specified in Appendix 2 to this
contract;

(d) that after assessment of the requirements of the applicable data protection
law, the security measures are appropriate to protect personal data against
accidental or unlawful destruction or accidental loss, alteration, unauthorised
disclosure or access, in particular where the

EN 3 EN

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg009.jpg]

 

processing involves the transmission of data over a network, and against all
other unlawful forms of processing, and that these measures ensure a level of
security appropriate to the risks presented by the processing and the nature of
the data to be protected having regard to the state of the art and the cost of
their implementation;

(e) that it will ensure compliance with the security measures;

(f) that, if the transfer involves special categories of data, the data subject
has been informed or will be informed before, or as soon as possible after, the
transfer that its data could be transmitted to a third country not providing
adequate protection within the meaning of Directive 95/46/EC;

(g) to forward any notification received from the data importer or any
subprocessor pursuant to Clause 5(b) and Clause 8(3) to the data protection
supervisory authority if the data exporter decides to continue the transfer or
to lift the suspension;

(h) to make available to the data subjects upon request a copy of the Clauses,
with the exception of Appendix 2, and a summary description of the security
measures, as well as a copy of any contract for subprocessing services which has
to be made in accordance with the Clauses, unless the Clauses or the contract
contain commercial information, in which case it may remove such commercial
information;

(i) that, in the event of subprocessing, the processing activity is carried out
in accordance with Clause 11 by a subprocessor providing at least the same level
of protection for the personal data and the rights of data subject as the data
importer under the Clauses; and

(j) that it will ensure compliance with Clause 4(a) to (i).

Clause 5

Obligations of the data importer2

The data importer agrees and warrants:

(a) to process the personal data only on behalf of the data exporter and in
compliance with its instructions and the Clauses; if it cannot provide such
compliance for whatever reasons, it agrees to inform promptly the data exporter
of its inability to comply, in which case the data exporter is entitled to
suspend the transfer of data and/or terminate the contract;

2 Mandatory requirements of the national legislation applicable to the data
importer which do not go beyond what is necessary in a democratic society on the
basis of one of the interests listed in Article 13(1) of Directive 95/46/EC,
that is, if they constitute a necessary measure to safeguard national security,
defence, public security, the prevention, investigation, detection and
prosecution of criminal offences or of breaches of ethics for the regulated
professions, an important economic or financial interest of the State or the
protection of the data subject or the rights and freedoms of others, are not in
contradiction with the standard contractual clauses. Some examples of such
mandatory requirements which do not go beyond what is necessary in a democratic
society are, inter alia, internationally recognised sanctions, tax-reporting
requirements or anti-money-laundering reporting requirements.

EN 4 EN

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg010.jpg]

 

(b) that it has no reason to believe that the legislation applicable to it
prevents it from fulfilling the instructions received from the data exporter and
its obligations under the contract and that in the event of a change in this
legislation which is likely to have a substantial adverse effect on the
warranties and obligations provided by the Clauses, it will promptly notify the
change to the data exporter as soon as it is aware, in which case the data
exporter is entitled to suspend the transfer of data and/or terminate the
contract;

(c) that it has implemented the technical and organisational security measures
specified in Appendix 2 before processing the personal data transferred;

(d) that it will promptly notify the data exporter about:

(i) any legally binding request for disclosure of the personal data by a law
enforcement authority unless otherwise prohibited, such as a prohibition under
criminal law to preserve the confidentiality of a law enforcement investigation,

(ii) any accidental or unauthorised access, and

(iii) any request received directly from the data subjects without responding to
that request, unless it has been otherwise authorised to do so;

(e) to deal promptly and properly with all inquiries from the data exporter
relating to its processing of the personal data subject to the transfer and to
abide by the advice of the supervisory authority with regard to the processing
of the data transferred;

(f) at the request of the data exporter to submit its data processing facilities
for audit of the processing activities covered by the Clauses which shall be
carried out by the data exporter or an inspection body composed of independent
members and in possession of the required professional qualifications bound by a
duty of confidentiality, selected by the data exporter, where applicable, in
agreement with the supervisory authority;

(g) to make available to the data subject upon request a copy of the Clauses, or
any existing contract for subprocessing, unless the Clauses or contract contain
commercial information, in which case it may remove such commercial information,
with the exception of Appendix 2 which shall be replaced by a summary
description of the security measures in those cases where the data subject is
unable to obtain a copy from the data exporter;

(h) that, in the event of subprocessing, it has previously informed the data
exporter and obtained its prior written consent;

(i) that the processing services by the subprocessor will be carried out in
accordance with Clause 11;

(j) to send promptly a copy of any subprocessor agreement it concludes under the
Clauses to the data exporter.

EN 5 EN

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg011.jpg]

 

Clause 6

Liability

1. The parties agree that any data subject, who has suffered damage as a result
of any breach of the obligations referred to in Clause 3 or in Clause 11 by any
party or subprocessor is entitled to receive compensation from the data exporter
for the damage suffered.

2. If a data subject is not able to bring a claim for compensation in accordance
with paragraph 1 against the data exporter, arising out of a breach by the data
importer or his subprocessor of any of their obligations referred to in Clause 3
or in Clause 11, because the data exporter has factually disappeared or ceased
to exist in law or has become insolvent, the data importer agrees that the data
subject may issue a claim against the data importer as if it were the data
exporter, unless any successor entity has assumed the entire legal obligations
of the data exporter by contract of by operation of law, in which case the data
subject can enforce its rights against such entity.

The data importer may not rely on a breach by a subprocessor of its obligations
in order to avoid its own liabilities.

3. If a data subject is not able to bring a claim against the data exporter or
the data importer referred to in paragraphs 1 and 2, arising out of a breach by
the subprocessor of any of their obligations referred to in Clause 3 or in
Clause 11 because both the data exporter and the data importer have factually
disappeared or ceased to exist in law or have become insolvent, the subprocessor
agrees that the data subject may issue a claim against the data subprocessor
with regard to its own processing operations under the Clauses as if it were the
data exporter or the data importer, unless any successor entity has assumed the
entire legal obligations of the data exporter or data importer by contract or by
operation of law, in which case the data subject can enforce its rights against
such entity. The liability of the subprocessor shall be limited to its own
processing operations under the Clauses.

Clause 7

Mediation and jurisdiction

1. The data importer agrees that if the data subject invokes against it
third-party beneficiary rights and/or claims compensation for damages under the
Clauses, the data importer will accept the decision of the data subject:

(a) to refer the dispute to mediation, by an independent person or, where
applicable, by the supervisory authority;

(b) to refer the dispute to the courts in the Member State in which the data
exporter is established.

2. The parties agree that the choice made by the data subject will not prejudice
its substantive or procedural rights to seek remedies in accordance with other
provisions of national or international law.

EN 6 EN

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg012.jpg]

 

Clause 8

Cooperation with supervisory authorities

1. The data exporter agrees to deposit a copy of this contract with the
supervisory authority if it so requests or if such deposit is required under the
applicable data protection law.

2. The parties agree that the supervisory authority has the right to conduct an
audit of the data importer, and of any subprocessor, which has the same scope
and is subject to the same conditions as would apply to an audit of the data
exporter under the applicable data protection law.

3. The data importer shall promptly inform the data exporter about the existence
of legislation applicable to it or any subprocessor preventing the conduct of an
audit of the data importer, or any subprocessor, pursuant to paragraph 2. In
such a case the data exporter shall be entitled to take the measures foreseen in
Clause 5 (b).

Clause 9

Governing Law

The Clauses shall be governed by the law of the Member State in which the data
exporter is established, namely The Netherlands.

Clause 10

Variation of the contract

The parties undertake not to vary or modify the Clauses. This does not preclude
the parties from adding clauses on business related issues where required as
long as they do not contradict the Clause.

Clause 11

Subprocessing

1. The data importer shall not subcontract any of its processing operations
performed on behalf of the data exporter under the Clauses without the prior
written consent of the data exporter. Where the data importer subcontracts its
obligations under the Clauses, with the consent of the data exporter, it shall
do so only by way of a written agreement with the subprocessor which imposes the
same obligations on the subprocessor as are imposed on the data importer under
the Clauses3. Where the subprocessor fails to fulfil its data protection

3 This requirement may be satisfied by the subprocessor co-signing the contract
entered into between the data exporter and the data importer under this
Decision.

EN 7 EN

Josh Faddis

e-Signed 2011-05-23 03:07PM PDT

jfaddis@taleo.com

Taleo

SVP & General Counsel

Waiting for Signature

incorningdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg013.jpg]

 

obligations under such written agreement the data importer shall remain fully
liable to the data exporter for the performance of the subprocessor’s
obligations under such agreement.

2. The prior written contract between the data importer and the subprocessor
shall also provide for a third-party beneficiary clause as laid down in Clause 3
for cases where the data subject is not able to bring the claim for compensation
referred to in paragraph 1 of Clause 6 against the data exporter or the data
importer because they have factually disappeared or have ceased to exist in law
or have become insolvent and no successor entity has assumed the entire legal
obligations of the data exporter or data importer by contract or by operation of
law.

Such third-party liability of the subprocessor shall be limited to its own
processing operations under the Clauses.

3. The provisions relating to data protection aspects for subprocessing of the
contract referred to in paragraph 1 shall be governed by the law of the Member
State in which the data exporter is established, namely The Netherlands.

4. The data exporter shall keep a list of subprocessing agreements concluded
under the Clauses and notified by the data importer pursuant to Clause 5 (j),
which shall be updated at least once a year. The list shall be available to the
data exporter’s data protection supervisory authority.

Clause 12

Obligation after the termination of personal data processing services

1. The parties agree that on the termination of the provision of data processing
services, the data importer and the subprocessor shall, at the choice of the
data exporter, return all the personal data transferred and the copies thereof
to the data exporter or shall destroy all the personal data and certify to the
data exporter that it has done so, unless legislation imposed upon the data
importer prevents it from returning or destroying all or part of the personal
data transferred. In that case, the data importer warrants that it will
guarantee the confidentiality of the personal data transferred and will not
actively process the personal data transferred anymore.

2. The data importer and the subprocessor warrant that upon request of the data
exporter and/or of the supervisory authority, it will submit its data processing
facilities for an audit of the measures referred to in paragraph 1.

EN 8 EN

Josh Faddis e-Signed 2011-05-23 03:07PM PDT jfaddis@taleo.com Taleo SVP &
General Counsel

Waiting for Signature incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg014.jpg]

 

On behalf of the primary data exporter: Taleo (Europe) B.V.

Name (written out in full): Jonathan Faddis

Position: SVP Legal Affairs and General Counsel

Address: Poortgebouw, Beech Avenue 54-80, 1119 PW Schiphol-Riik, The Netherlands

Other information necessary in order for the contract to be binding (if any):

Date May 23, 2011 Signature J Faddis Josh Faddis (May 23, 2011)

(stamp of organisation)

On behalf of the data importer: Taleo Corporation

Name (written out in full): Jonathan Faddis

Position: SVP Legal Affairs and General Counsel

Address: 4140 Dublin Blvd., Suite 400, Dublin, CA 94568

Other information necessary in order for the contract to be binding (if any):

Date May 23, 2011 Signature J Faddis Josh Faddis (May 23, 2011)

(stamp of organisation)

EN 9 EN

Josh Faddis e-Signed 2011-05-23 03:07PM PDT jfaddis@taleo.com Taleo SVP &
General Counsel

Waiting for Signature incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg015.jpg]

 

APPENDIX 1 TO THE STANDARD CONTRACTUAL CLAUSES

This Appendix forms part of the Clauses and must be completed and signed by the
parties

The Member States may complete or specify, according to their national
procedures, any additional necessary information to be contained in this
Appendix

Data exporter.

The data exporter is (please specify briefly your activities relevant to the
transfer):

The Netherlands subsidiary of the Data importer.

Data importer.

The data importer is (please specify briefly activities relevant to the
transfer):

Taleo Corporation and its subsidiaries (“Taleo”) provide on-demand talent
management solutions that enable organizations of all sizes to assess, acquire,
develop, compensate and align their workforces for improved business
performance. Taleo’s software applications are offered to Taleo customers
primarily on a subscription basis.

Data subjects.

The personal data transferred concern the following categories of data subjects
(please specify):

Employees and prospective employees of Taleo’s customers.

Categories of data.

The personal data transferred concern the following categories of data (please
specify):

Employment data.

Special categories of data (if appropriate).

The personal data transferred concern the following special categories of data
(please specify):

Where processing is necessary for the purposes of carrying out the obligations
and specific rights of the controller (Taleo customers) in the field of
employment law insofar as it is authorized by national law providing for
adequate safeguard.

EN 10 EN

Josh Faddis e-Signed 2011-05-23 03:07PM PDT jfaddis@taleo.com Taleo SVP &
General Counsel

Waiting for Signature incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg016.jpg]

 

Processing operations.

The personal data transferred will be subject to the following basic processing
activities (please specify):

Automatic collection, recording, organization, storage, adaptation or
alteration, retrieval, disclosure by transmission, dissemination or otherwise
making available, alignment or combination, blocking, erasure or destruction of
personal data owned by Taleo customers for the Taleo’s performance of its
contract with Taleo customers.

DATA EXPORTER

Name: Taleo Corporation on behalf of its subsidiaries with operations in EU
Member States or in the performance of its contracts with Taleo Clients located
in EU Member States.

Authorised Signature J Faddis Josh Faddis (May 23, 2011) Date May 23, 2011

DATA IMPORTER

Name: Taleo Corporation on behalf of its subsidiaries with operations outside EU
Member States

Authorised Signature J Faddis Josh Faddis (May 23, 2011) Date May 23, 2011

EN 11 EN

Josh Faddis e-Signed 2011-05-23 03:07PM PDT jfaddis@taleo.com Taleo SVP &
General Counsel

Waiting for Signature incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C



--------------------------------------------------------------------------------

LOGO [g188401ex2_3pg017.jpg]

 

APPENDIX 2 TO THE STANDARD CONTRACTUAL CLAUSES

This Appendix forms part of the Clauses and must be completed and signed by the
parties

Description of the technical and organisational security measures implemented by
the data importer in accordance with Clauses 4(d) and 5(c) (or
document/legislation attached):

Taleo technical and organisational security measures include: A certified
security staff led by CISSP and infrastructure professionals; SSL encryption;
Encryption of sensitive data at rest; 24x7 network monitoring; ISO-27001 based
policies; SAS 70 Type II certification; Regular third-party security
evaluations; Multi-tier, biometrically controlled access to caged environments;
Comprehensive corporate and production level security policies; Taleo security
training & awareness.

Liability

The parties agree that if one party is held liable for a violation of the
clauses committed by the other party, the latter will, to the extent to which it
is liable, indemnify the first party for any cost, charge, damages, expenses or
loss it has incurred.

Indemnification is contingent upon:

(a) the data exporter promptly notifying the data importer and, if applicable,
the subprocessor of a claim; and

(b) the data importer and, if applicable, the subprocessor being given the
possibility to cooperate with the data exporter in the defence and settlement of
the claim.

DATA EXPORTER

Name: Taleo Corporation on behalf of its subsidiaries with operations in EU
Member States or in the performance of its contracts with Taleo Clients located
in EU Member States.

Authorised Signature J Faddis Josh Faddis (May 23, 2011) Date May 23, 2011

DATA IMPORTER

Name: Taleo Corporation on behalf of its subsidiaries with operations outside EU
Member States

Authorised Signature J Faddis Josh Faddis (May 23, 2011) Date May 23, 2011

EN 12 EN

Josh Faddis e-Signed 2011-05-23 03:07PM PDT jfaddis@taleo.com Taleo SVP &
General Counsel

Waiting for Signature incomingdocs@equinix.com

Document Integrity Verified

EchoSign Transaction Number: 2ND6MM7L57497C